IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Margaret Collins,                              :
                             Petitioner        :
                                               :
            v.                                 : No. 1472 C.D. 2019
                                               : Submitted: June 19, 2020
Pennsylvania Public                            :
Utility Commission,                            :
                             Respondent        :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                  FILED: September 17, 2020

              Margaret Collins (Petitioner) petitions for review of an order of the
Pennsylvania Public Utility Commission (Commission) denying Petitioner’s
Exceptions to the Initial Decision (Exceptions). Petitioner filed the Exceptions in
response to the Commission finding that Petitioner failed to meet her burden of
proving any violation of a Commission rule, regulation, or order, or any entitlement
to relief. On appeal to this Court, Petitioner argues that errors of law were committed
by the Commission for: failing to hold Pennsylvania American Water Company
(PAWC)1 accountable for billing and collecting deceptive amounts; incorrectly
determining that the statute of limitations barred Petitioner’s claim in regard to a
water service termination that occurred in 2001; and incorrectly determining that the
Commission does not have jurisdiction to remove municipal liens from Petitioner’s

       1
         PAWC, a party below, has intervened in this matter and, accordingly, filed a brief with
this Court.
property. Petitioner also alleges that her due process rights were violated when the
Commission held an evidentiary hearing telephonically, rather than in person.
Discerning no error below, we affirm.


                                           I.      Background
                 Petitioner received wastewater service from Scranton Sewer Authority
(SSA) for an extended period of time until December 2016 when SSA was acquired
by PAWC. Commission’s Br. at 7. PAWC did not acquire any liabilities or liens
from SSA through this acquisition. Id. at 8. Beginning in 2001, PAWC has served
as Petitioner’s water service provider. Id. at 7-8.


                 On February 11, 2001, SSA placed a municipal lien on Petitioner’s
property in the amount of $3,242.92 for nonpayment of wastewater service charges
on her account. Id. at 8. In August 2001, PAWC terminated Petitioner’s water
service based on an agreement with SSA pursuant to Section 502 of the Water
Services Act, Act of April 16, 2006, P.L. 85, 53 P.S. §3102.502.2 Following the
shutoff, Petitioner paid $2,250 in outstanding wastewater bills to SSA at which time
her water service was reconnected by PAWC. Commission’s Br. at 8. Petitioner


       2
           Section 502(a)(1) reads:
                 If the owner or occupant of a premises served by a water utility neglects or
                 fails to pay, for a period of 30 days from the due date, a rental, rate or charge
                 for sewer, sewerage or sewage treatment service imposed by a municipality
                 or municipal authority, the water utility shall, at the request and direction of
                 the municipality, the authority or a city, borough or township to which the
                 authority has assigned its claim or lien, shut off the supply of water to the
                 premises until all overdue rentals, rates, charges and associated penalties
                 and interest are paid.

53 P.S. §3102.502(a)(1).


                                                    2
sought reimbursement of the outstanding bills paid to SSA from PAWC for the
termination of her water service. Supplemental Reproduced Record (S.R.R.) at 33b.
Additionally, Petitioner sought to hold PAWC responsible for the removal or
reimbursement of the lien with interest. S.R.R. at 37b.


            In December 2016, following its acquisition of SSA, PAWC began
providing Petitioner wastewater service in addition to water service. S.R.R. at 66b-
7b. When PAWC acquired SSA, migration balances from customers’ outstanding
balances transferred to PAWC. As a result, Petitioner’s balance with PAWC as of
December 2016, reflected an outstanding balance of $325.67. Petitioner protested
this balance, and in response, PAWC credited the entirety of the migration balance
to Petitioner’s account, eliminating the SSA balance on her PAWC account. S.R.R.
at 68b.


            Petitioner sought, and continues to seek, to hold PAWC responsible for
the removal or reimbursement of the municipal lien, with interest, that was placed
on her property by SSA. S.R.R. at 37b. On May 4, 2017, Petitioner filed an Informal
Complaint with the Commission’s Bureau of Consumer Services (BCS) alleging
incorrect charges on her wastewater bill issued by PAWC. Commission’s Br. at 5.
The Commission dismissed the Informal Complaint on August 10, 2017, concluding
that portions of the Complaint were outside of the Commission’s jurisdiction. Id.


            Petitioner filed a Formal Complaint with the Commission on
September 27, 2017. Id. Petitioner again asserted that PAWC had included incorrect
charges on her wastewater bill and disputed liens previously imposed by SSA on her



                                         3
property. Id. Petitioner requested that PAWC: reimburse all liens with interest,
remove all liens; and clear her account dating back to 1978. Id.


                An administrative law judge (ALJ) conducted an evidentiary hearing
via telephone on July 2, 2018. Id. On December 12, 2018, the ALJ issued an Initial
Decision and dismissed Petitioner’s Formal Complaint for failure to meet her burden
of proving any violation of a Commission rule, regulation, or order, or any
entitlement to relief. Id. at 6. Petitioner filed Exceptions on December 31, 2018.
Id. On August 29, 2019, the Commission entered an Opinion and Order denying
Petitioner’s Exceptions and adopting the ALJ’s Initial Decision. Id. Petitioner now
petitions this Court for review.


                                          II.     Discussion
                Before this Court, Petitioner argues that the Commission abused its
discretion and committed errors of law regarding jurisdiction, due process,3
consumer protection, time-barred issues,4 and unfair billing trade practices and debit


        3
           Petitioner asserts that her due process rights were violated by the ALJ’s use of a telephonic
evidentiary hearing rather than an in-person hearing on July 2, 2018. “[A]t no time during the
proceeding did [Petitioner] object to the hearing taking place telephonically rather than in person.”
Pennsylvania Public Utility Commission Order, 08/29/2019, at 16. Petitioner raised this issue for
the first time in her Exceptions. “A court will only consider a question on appeal that was raised
before the Commission.” Wheeling & Lake Erie Ry. Co. v. Pa. Pub. Util. Comm’n, 778 A.2d 785,
795 (Pa. Cmwlth. 2001). As Petitioner did not raise this issue in a timely manner, we do not
consider the merits of Petitioner’s due process claims.

        4
           Petitioner also asserts that the Commission erred in finding that her claims are barred due
to the statute of limitations. Petitioner argues that in barring her claims, the Commission acted
contrary to the doctrine of equitable estoppel. Petitioner raises the issue of equitable estoppel for
the first time on appeal to this Court. As Petitioner did not raise this issue in a timely manner, we



                                                   4
collection by PAWC. It is Petitioner’s opinion that the Commission did not abide
by its own regulations when evaluating her Exceptions.                          Further, Petitioner
challenges the Commission’s denial of the Exceptions as not supported by
substantial evidence.


                         A. PAWC: Deceptive Billing and Collection
                 Petitioner asserts that the Commission abused its discretion and
committed errors of law when it determined that PAWC was not engaged in
deceptive billing and collection practices.                Petitioner particularly disputes the
migration balances assigned to her account, which she alleges were in the amounts
of $325.67 and $1,336.14. Petitioner argues that the Commission denied her
Exceptions regarding billing in violation of Sections 1401-1419 of the Public Utility
Code, 66 Pa. C.S. §§1401-1419, and the Commission’s regulations at 52 Pa. Code
§56.1(a).5


do not consider the merits of Petitioner’s equitable estoppel claims. See Wheeling, 778 A.2d at
795.

       5
           52 Pa. Code §56.1(a) reads:
                 (a) This chapter establishes and enforces uniform, fair and equitable
                 residential public utility service standards governing eligibility criteria,
                 credit and deposit practices, and account billing, termination and customer
                 complaint procedures. This chapter assures adequate provision of
                 residential public utility service, to restrict unreasonable termination of or
                 refusal to provide that service and to provide functional alternatives to
                 termination or refusal to provide that service while eliminating
                 opportunities for customers capable of paying to avoid the timely payment
                 of public utility bills and protecting against rate increases for timely paying
                 customers resulting from other customers’ delinquencies. Public utilities
                 shall utilize the procedures in this chapter to effectively manage customer
                 accounts to prevent the accumulation of large, unmanageable arrearages.
                 Every privilege conferred or duty required under this chapter imposes an



                                                   5
             Section 701 of the Public Utility Code, 66 Pa. C.S. §701, provides that:

             any person . . . having an interest in the subject matter, or the
             public utility concerned, may complain in writing, setting forth
             any act or thing done or omitted to be done by any public utility
             in violation, or claimed violation, of any law which the
             [C]ommission has jurisdiction to administer, or of any regulation
             or order of the [C]ommission. . . .
66 Pa. C.S. §701. Further, under Section 332(a) of the Public Utility Code, 66 Pa.
C.S. §332(a), “the proponent of a rule or order has the burden of proof.” 66 Pa. C.S.
§332(a). In the present case, Petitioner bears the burden of proof to show that PAWC
engaged in deceptive billing and collection practices. See id.


             “‘Burden of proof’ is a duty to establish a fact by a ‘preponderance of
the evidence.’ The term ‘preponderance of the evidence’ means that one party has
presented evidence which is more convincing, by even the smallest amount, than the
evidence presented by the other party.” ALJ Initial Decision, 12/03/2018, at 6 (citing
Se-Ling Hosiery, Inc. v. Margulies, 70 A.2d 854 (Pa. 1950)); S.R.R. at 92b. The
Commission determined that Petitioner failed to present any evidence that PAWC
violated the Public Utility Code or the Commission’s regulations or orders. S.R.R.
at 96b.


             Petitioner generally asserts the existence of incorrect charges on her
water and/or sewage bill and that payments she made in excess of $2,315.90 were
not credited to her account. S.R.R. at 93b. Petitioner does not dispute any charges
from PAWC for water service that it has provided to Petitioner. ALJ Initial

             obligation of good faith, honesty and fair dealing in its performance and
             enforcement. This chapter will be liberally construed to fulfill its purpose
             and policy and to insure justice for all concerned.


                                              6
Decision, 12/03/2018, Findings of Fact (F.F.) No. 19.                 Following PAWC’s
acquisition of SSA in December 2016, a migration balance of $325.67 was
transferred from Petitioner’s SSA account to Petitioner’s PAWC account. F.F. No.
5. As a courtesy, following Petitioner’s complaint regarding this charge, PAWC
credited Petitioner’s account with the full amount of the transfer. F.F. No. 6.


                However, Petitioner continues to assert that PAWC is engaged in
deceptive billing and collection practices. Petitioner cites an account history report
provided by PAWC at Petitioner’s request as evidence of PAWC’s deceptive
practices. The account history report, dated March 2017, indicated an outstanding
balance of $1,336.14. F.F. No. 14. The information included on this report was
received by PAWC, from SSA, following the acquisition of SSA by PAWC. F.F.
No. 15. PAWC did not issue any bills on behalf of SSA for wastewater services
prior to its acquisition of SSA, and PAWC does not claim that Petitioner owes
PAWC the $1,336.14 balance in question. F.F. Nos. 9, 16. Further, while PAWC
purchased SSA’s assets, it did not purchase any liabilities or liens from SSA. F.F.
No. 4.


                Absent proof by a preponderance of the evidence that PAWC violated
the provisions of 66 Pa. C.S. §1501,6 the Commission has no authority to require any



        Petitioner did not raise the issue of PAWC’s violation of 66 Pa. C.S. §1501 before the
         6

ALJ. However, as the ALJ determined that a violation of this provision would provide the only
opportunity to compel action by PAWC, Petitioner’s claim was analyzed according to the
requirements outlined in 66 Pa. C.S. §1501.

         66 Pa. C.S. §1501 reads:



                                              7
action by PAWC. ALJ Initial Decision, 12/03/2018, at 9 (citing West Penn Power
Co. v. Pa. Pub. Util. Comm’n, 478 A.2d 947 (Pa. Cmwlth. 1984)). In determining
whether PAWC violated the provisions of 66 Pa.C.S. §1501, it must be understood
that what is required is adequate, efficient, safe, and reasonable service and facilities,
not “perfect service.” ALJ Initial Decision, 12/03/2018, at 9-10 (citing Pa. P.U.C.
Manuel A. Biason v. Metro. Edison Co., No. C-00004450, filed December 19,
2001)).


             “Mere bald assertions . . . do not constitute evidence.” Mid-Atl. Power
Supply Ass’n v. Pa. Pub. Util. Comm’n, 746 A.2d 1196, 1200 (Pa. Cmwlth. 2000).
While Petitioner avers that there were incorrect charges from PAWC on her bill, the
record indicates otherwise. Petitioner’s PAWC account statement from the period,
from January 2015 through 2018, reflects an initial migration balance in the amount
of $352.67, an amount that was discharged by PAWC. S.R.R. at 65b, 68b. The only


             Every public utility shall furnish and maintain adequate, efficient, safe, and
             reasonable service and facilities, and shall make all such repairs, changes,
             alterations, substitutions, extensions, and improvements in or to such
             service and facilities as shall be necessary or proper for the accommodation,
             convenience, and safety of its patrons, employees, and the public. Such
             service also shall be reasonably continuous and without unreasonable
             interruptions or delay. Such service and facilities shall be in conformity with
             the regulations and orders of the commission. Subject to the provisions of
             this part and the regulations or orders of the commission, every public utility
             may have reasonable rules and regulations governing the conditions under
             which it shall be required to render service. Any public utility service being
             furnished or rendered by a municipal corporation beyond its corporate limits
             shall be subject to regulation and control by the commission as to service
             and extensions, with the same force and in like manner as if such service
             were rendered by a public utility. The commission shall have sole and
             exclusive jurisdiction to promulgate rules and regulations for the allocation
             of natural or artificial gas supply by a public utility.



                                               8
outstanding charge on Petitioner’s PAWC account, as reflected on the account
statement, was for current water charges from PAWC in the amount of $23.23.
S.R.R. at 70-71b. However, Petitioner is not disputing any charges from PAWC for
water service. F.F. No. 19.


             The ALJ found that Petitioner failed to present evidence at the hearing
of any incorrect charges on her billing statements provided by PAWC. ALJ Initial
Decision, 12/03/2018, at 10.      Further, Petitioner did not present any credible
evidence to establish that PAWC improperly transferred any account balance from
SSA to Petitioner’s account with PAWC. Id. According to the ALJ, “[t]he evidence
and testimony presented by [Petitioner] demonstrate that her complaint relates, at
least in part, to a dispute with [SSA] over wastewater charges from the early 2000’s
[sic]. . . .” Id. Therefore, the ALJ found that Petitioner failed to meet her burden of
proving any violation of a Commission rule, regulation or order or any entitlement
to relief.


             The scope of review on appeal from an adjudication by the Commission
is limited to determining whether: 1) a constitutional violation or error in procedure
occurred; 2) the decision is in accordance with the law; and 3) the necessary findings
of fact are supported by substantial evidence. PECO Energy Co. v. Pa. Pub. Util.
Comm’n, 791 A.2d 1155, 1160 (Pa. 2002). The Commission’s administrative
expertise includes the interpretation of its own regulations and governing statutes.
Aronson v. Pa. Pub. Util. Comm’n, 740 A.2d 1208, 1211 (Pa. Cmwlth. 1999). This
Court will not substitute its own judgment for that of the Commission when
substantial evidence supports the Commission’s decision on a matter within the



                                          9
Commission’s expertise. Retail Energy Supply Ass’n v. Pa. Pub. Util. Comm’n, 185
A.3d 1206, 1220 (Pa. Cmwlth. 2018).


             The Commission did not commit an error of law or abuse its discretion
in finding that Petitioner did not meet her burden of proof to demonstrate that PAWC
is engaged in deceptive billing and collection practices. The record supports the
contrary, providing an account statement that is not disputed by Petitioner. The
Commission was acting within its discretion when it found Petitioner presented
assertions unsupported by evidence.


                               B. Time-Barred Claims
             Petitioner also challenges the finding of the Commission that the statute
of limitations bars Petitioner’s claim for relief. While the Commission denied
Petitioner’s Exceptions and adopted the ALJ’s Initial Decision due to a lack of
substantial evidence, the Commission also found that Petitioner did not raise a claim
for which relief can be granted on procedural grounds. The ALJ found that even if
Petitioner had presented substantial evidence to support her claim of deceptive




                                         10
billing and collection against PAWC, this claim is barred by the statute of limitations
under 66 Pa.C.S. §§1312(a)7 & 3314(a).8


                Petitioner disputes charges and fees associated with wastewater
services provided to her by SSA in “2000 and beyond.” Pet’r’s Br. at 5. At the ALJ
hearing, Petitioner contended that her water service was terminated in 2000 and 2001
by or on behalf of SSA for failure to pay a water or sewage bill. ALJ Initial Decision,
12/03/2018, at 7. Following this termination, Petitioner paid $2,250 to reconnect
her water service. Id.




      7
          66 Pa. C.S. §1312(a) reads:
                If, in any proceeding involving rates, the commission shall determine that
                any rate received by a public utility was unjust or unreasonable, or was in
                violation of any regulation or order of the commission, or was in excess of
                the applicable rate contained in an existing and effective tariff of such public
                utility, the commission shall have the power and authority to make an order
                requiring the public utility to refund the amount of any excess paid by any
                patron, in consequence of such unlawful collection, within four years prior
                to the date of the filing of the complaint, together with interest at the legal
                rate from the date of each such excessive payment. In making a
                determination under this section, the commission need not find that the rate
                complained of was extortionate or oppressive. Any order of the commission
                awarding a refund shall be made for and on behalf of all patrons subject to
                the same rate of the public utility. The commission shall state in any refund
                order the exact amount to be paid, the reasonable time within which
                payment shall be made, and shall make findings upon pertinent questions of
                fact.

      8
          66 Pa. C.S. §3314(a) reads:
                No action for the recovery of any penalties or forfeitures incurred under the
                provisions of this part, and no prosecutions on account of any matter or
                thing mentioned in this part, shall be maintained unless brought within three
                years from the date at which the liability therefor arose, except as otherwise
                provided in this part.


                                                  11
             Petitioner contacted PAWC in March 2017, to inquire about the
calculation of her sewer bill. Id. At this time, PAWC provided Petitioner with an
account history report with a balance of $1,336.14. Id. This information was
provided by SSA to PAWC. Id. Petitioner filed an Informal Complaint against
PAWC on May 4, 2017. Commission’s Br. at 5.


             Under 66 Pa.C.S. §1312(a), if an individual pays an amount in excess
of what is owed to a public utility, she has four years to file a complaint to seek an
order from the Commission requiring a refund of excess payments. Additionally,
66 Pa.C.S. §3314(a) provides that recovery under the Public Utility Code, where a
time frame is not specified, cannot be sought after three years. In the present case,
the Commission found that Petitioner exceeded both the three-year and four-year
statutes of limitations provided in the Public Utility Code.


             The Commission found that Petitioner’s allegations fall outside of the
statute of limitations period set forth in the Public Utility Code. S.S.R. at 115-16b.
Therefore, the allegations fall outside the Commission’s jurisdiction. Id. To the
extent that Petitioner complains about the actions of PAWC in 2001, the ALJ found
that Petitioner’s claim is barred by the statute of limitations. Id. Referencing
PAWC’s involvement in Petitioner’s August 24, 2001 water shutoff, even if
Petitioner challenged the agreement with SSA pursuant to Section 502 of the Water
Services Act, 53 P.S. §3102.502, this event occurred more than three years prior to
May 4, 2017. Id.




                                         12
               The Court defers to the Commission’s interpretation of the Public
Utility Code and Commission regulations unless those interpretations are “clearly
erroneous.” Retail Energy Supply Ass’n, 185 A.3d at 1220. The Commission’s
finding that Petitioner’s claims are barred by the statute of limitations is supported
by the record. Petitioner brought a claim against PAWC approximately 16 years
following the events in question. The Commission did not abuse its discretion or
commit an error of law in finding Petitioner’s claims time-barred.


                                      C. Municipal Lien
               Petitioner argues that the Commission committed an error of law when
it found that it lacked jurisdiction to remove a municipal lien from Petitioner’s
property. In 2001, SSA placed a municipal lien on Petitioner’s property in the
amount of $3,242.92 for nonpayment of wastewater service charges on her account.
F.F. No. 24. Petitioner contends that PAWC should be responsible for removing the
lien on her property and paying the interest that has accumulated on the lien. F.F.
No. 25. The Commission found that regardless of whether PAWC is responsible for
removing the lien, the Commission lacks the authority to adjudicate municipal liens
pursuant to the act commonly known as the Municipal Claims and Tax Liens Act.9
Conclusions of Law No. 5.


               The Commission must act within, and cannot exceed, its statutorily
granted jurisdiction. City of Pittsburgh v. Pa. Pub. Util. Comm’n, 43 A.2d 348 (Pa.
Super. 1945). The Commission argues that it lacks jurisdiction over municipal liens
imposed and that jurisdiction of municipal liens placed upon a property are under


      9
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §§7101-7455.


                                              13
the jurisdiction of the requisite court of common pleas. Commission’s Br. at 21. In
support of this assertion, the Commission cites many of its opinions, including
Jacqueline Stevens v. Philadelphia Gas Works, (Pa. P.U.C. Dkt. No. C-2015-
2472728, filed July 30, 2015), and explains that the Commission has regularly
recognized that it does not have subject matter jurisdiction to address municipal
liens. Id.


             Petitioner brings the present case against PAWC and would have this
Court impose liability on PAWC to remove the municipal lien against Petitioner’s
property. However, Petitioner fails to acknowledge that the municipal lien on her
property was a result of actions by SSA, not PAWC. PAWC does not own or assert
any liens on Petitioner’s property. F.F. No. 8. PAWC also did not purchase any
liabilities or liens from SSA as a result of the acquisition. F.F. No. 4. Further,
PAWC did not assume any of the liens that SSA imposed on customers for past
delinquent accounts. F.F. No. 7.


             While the Commission found that it lacked jurisdiction over municipal
liens pursuant to the Municipal Claims and Tax Liens Act, Petitioner argues that
PAWC not only has the ability, but also the responsibility, to remove the municipal
lien from her property. The Commission found that the record does not support
PAWC’s ownership of the municipal lien. Although the current ownership of SSA’s
liens is unknown to this Court, substantial evidence supports the Commission’s
finding that it does not have jurisdiction to compel PAWC to act regarding a
municipal lien not within PAWC’s ownership.




                                        14
                                  III.   Conclusion
             The Commission did not abuse its discretion or commit an error of law
in finding that Petitioner did not meet her burden of proof to show that PAWC
engaged in deceptive billing and collection practices.       The Commission also
appropriately determined that Petitioner’s claim against PAWC, for events that
occurred in 2001, is time-barred by the statute of limitations outlined in the Public
Utility Code. Finally, the Commission did not err in declining to require PAWC to
act in regards to SSA’s municipal lien on Petitioner’s property. For the foregoing
reasons, we affirm the order of the Commission.




                                              ______________________________
                                              J. ANDREW CROMPTON, Judge




                                         15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Margaret Collins,                      :
                        Petitioner     :
                                       :
          v.                           : No. 1472 C.D. 2019
                                       :
Pennsylvania Public                    :
Utility Commission,                    :
                        Respondent     :

                                     ORDER

            AND NOW, this 17th day September 2020, we AFFIRM the Order of

the Pennsylvania Public Utility Commission.




                                          ______________________________
                                          J. ANDREW CROMPTON, Judge